DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments, see Remarks, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1-11 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Den Hartog et al Patent Application No. :( US 2019/0104596 A1) hereinafter referred as Den Hartog, in view of Chen et al   US Patent Application No.:( US 2014/0274097 A1) hereinafter referred as Chen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Den Hartog et al Patent Application No. :( US 2019/0104596 A1) hereinafter referred as Den Hartog, in view of Chen et al   US Patent Application No.:( US 2014/0274097 A1) hereinafter referred as Chen.
For claim 1, Den Hartog teaches an object quantity estimation system comprising: 
one or more processors configured to execute instructions to:
 estimate information related to traveling paths of wireless terminals (paragraph [0006], lines 5-11) and (paragraph [0052], lines 1-9);
count a quantity of objects that are located in each of a plurality of fixed points (paragraph [0054], lines 4-7);
 calculate a terminal detection rate that indicates a relationship between a quantity of the wireless terminals and the quantity of objects (paragraph [0053], lines 1-10) and (paragraph [0054], lines 7-9 and 15-23), based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points (paragraph [0054], lines 9-15); 
determine priorities of the traveling paths, each of which passes at least one of the plurality of fixed points (paragraph [0068], lines 1-12). However, Den Hartog disclose all the subject matter of the claimed invention with the exemption of the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates as recited in claim 1.
Chen from the same or analogous art teaches the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates (paragraph [0028], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates as taught by Chen into the apparatus to facilitate ranked network priority of Den Hartog.   
The sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates can be modify/implemented by combining the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates with the device. This process is implemented as a hardware solution or as firmware solutions of Chen into the apparatus to facilitate ranked network priority of Den Hartog. As disclosed in Chen, the motivation for the combination would be to use the estimation of the number of people having traveled on their traveling path, in descending order based on the terminal detection rates that will help the system/device to control the connection flow of the terminal devices becoming more efficient and reliable for a better communication with a better quality of service. 
For claim 2, Den Hartog teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to estimate the quantity of objects from a path including a fixed point where the terminal detection rate is high (paragraph [0053], lines 1-10) and (paragraph [0054], lines 7-9 and 15-23). 
For claim 3, Den Hartog teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to estimate the quantity of objects from a traveling path where the quantity of objects can be determined uniquely (paragraph [0049], lines 11-17). 
 For claim 5, Den Hartog teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to repeat a process of sequentially calculating the terminal detection rate by recalculating the terminal detection rate for each of one or more fixed points not included in the information related to the estimated-traveling paths (paragraphs [0015], lines 1-15) and (paragraph [0052], lines 1-9). 
For claim 6, Den Hartog teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to calculate a proportion of the quantity of the wireless terminals based on the information related to the traveling paths of the wireless terminals to the quantity of objects counted in the object quantity counting unit, as the terminal detection rate (paragraphs [0053], lines 1-10).
For claim 7, Den Hartog  teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to calculate a difference between the quantity of the wireless terminals based on the information related to the traveling paths of the wireless terminals and the quantity of objects counted in the object quantity counting unit, as the terminal detection rate (paragraph [0053], lines 1-10) and (paragraph [0054], lines 7-9 and 15-23),
For claim 8, Den Hartog teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to estimate the information related to the traveling paths of the wireless terminals by using received signal strength acquired by a plurality of radio wave sensors (paragraphs [0052], lines 3-7). 
For claim 9, Den Hartog teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to count the quantity of objects based on image analysis or video analysis using an image or video acquired by cameras (paragraphs [0054], lines 15-36).
For claim 10, Den Hartog teaches the object quantity estimation system, wherein the quantity of objects is an actual quantity of people (paragraphs [0054], lines 1-9).  
For claim 11, Den Hartog teaches an object quantity estimation method comprising: 
	estimating information related to traveling paths of wireless terminals (paragraph [0006], lines 5-11) and (paragraph [0052], lines 1-9);
 `		counting a quantity of objects that are located in each of a plurality of fixed points (paragraph [0054], lines 4-7);
calculating a terminal detection rate that indicates a relationship between a quantity of the wireless terminals and the quantity of objects (paragraph [0053], lines 1-10) and (paragraph [0054], lines 7-9 and 15-23), based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points (paragraph [0054], lines 9-15); and 
determining priorities of the traveling paths, each of which passes at least one of the plurality of fixed points (paragraph [0068], lines 1-12). However, Den Hartog disclose all the subject matter of the claimed invention with the exemption of the sequentially estimating the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates as recited in claim 11.
Chen from the same or analogous art teaches the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates (paragraph [0028], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates as taught by Chen into the apparatus to facilitate ranked network priority of Den Hartog.   
The sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates can be modify/implemented by combining the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates with the device. This process is implemented as a hardware solution or as firmware solutions of Chen into the apparatus to facilitate ranked network priority of Den Hartog. As disclosed in Chen, the motivation for the combination would be to use the estimation of the number of people having traveled on their traveling path, in descending order based on the terminal detection rates that will help the system/device to control the connection flow of the terminal devices becoming more efficient and reliable for a better communication with a better quality of service. 
For claim 13, Den Hartog teaches a non-transitory computer-readable recording medium storing a program that causes a processor to execute:
 estimating information related to traveling paths of wireless terminals (paragraph [0006], lines 5-11) and (paragraph [0052], lines 1-9);
 counting a quantity of objects that are located in each of a plurality of fixed points (paragraph [0054], lines 4-7);
 calculating a terminal detection rate that indicates a relationship between a quantity of the wireless terminals and the quantity of objects (paragraph [0053], lines 1-10) and (paragraph [0054], lines 7-9 and 15-23), based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points (paragraph [0054], lines 9-15); and
determining priorities of the traveling paths, each of which passes at least one of the plurality of fixed points (paragraph [0068], lines 1-12). However, Den Hartog  disclose all the subject matter of the claimed invention with the exemption of the sequentially estimating the quantity of objects having 9Docket No. J-20-0289 traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates as recited in claim 13.
Chen from the same or analogous art teaches the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates (paragraph [0028], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates as taught by Chen into the apparatus to facilitate ranked network priority of Den Hartog.   
The sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates can be modify/implemented by combining the sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates with the device. This process is implemented as a hardware solution or as firmware solutions of Chen into the apparatus to facilitate ranked network priority of Den Hartog. As disclosed in Chen, the motivation for the combination would be to use the estimation of the number of people having traveled on their traveling path, in descending order based on the terminal detection rates that will help the system/device to control the connection flow of the terminal devices becoming more efficient and reliable for a better communication with a better quality of service. 
Claim 4 are rejected under 35 U.S.C. 103 as being un-patentable over Den Hartog et al Patent Application No. :( US 2019/0104596 A1) hereinafter referred as Den Hartog, in view of Chen et al   US Patent Application No.:( US 2014/0274097 A1) hereinafter referred as Chen, in further view of Hikita US Patent No.:( US 6,553,269 B1) hereinafter referred as Hikita.
For claim 4, Den Hartog disclose all the subject matter of the claimed invention with the exemption of the one or more processors configured to execute instructions to repeat a process of deleting information related to estimated-traveling paths where the quantity of objects has been estimated, and sequentially estimating the quantity of objects as recited in claim 4.
Hikita from the same or analogous art teaches the one or more processors configured to execute instructions to repeat a process of deleting information related to estimated-traveling paths where the quantity of objects has been estimated, and sequentially estimating the quantity of objects (column 8, lines 20-29). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more processors configured to execute instructions to repeat a process of deleting information related to estimated-traveling paths where the quantity of objects has been estimated, and sequentially estimating the quantity of objects as taught by Hikita into the apparatus to facilitate ranked network priority of Den Hartog.   
The one or more processors configured to execute instructions to  repeat a process of deleting information related to estimated-traveling paths where the quantity of objects has been estimated, and sequentially estimating the quantity of objects can be modify/implemented by combining the one or more processors configured to execute instructions to  repeat a process of deleting information related to estimated-traveling paths where the quantity of objects has been estimated, and sequentially estimating the quantity of objects with the device. This process is implemented as a hardware solution or as firmware solutions of Hikita into the apparatus to facilitate ranked network priority of Den Hartog. As disclosed in Hikita, the motivation for the combination would be to use the execution of the instructions counting the quantity of the customers based on the video that will help the system to manage areas of communication more efficiently with better communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642